Execution Copy CCAA SUPPORT AGREEMENT This support agreement (the “Support Agreement”) dated October 5, 2009 between: (a)Canwest Global Communications Corp. (“Canwest Global”), (b) Canwest Media Inc. (“CMI”), (c) Canwest Television Limited Partnership (“CTLP”), by its general partner, Canwest Television GP Inc., (d) the entities listed in Schedule A(each a “CMI Subsidiary” and, collectively, the “CMI Subsidiaries” and, together with Canwest Global, CMI and CTLP, the “Companies”), and (e) each of the other signatories hereto (subject to Section 15(a), each a “Consenting Noteholder” and, collectively, the “Consenting Noteholders”), each being a holder of the 8.0% senior subordinated notes due 2012 issued by CMI (collectively, the “8% Notes”), regarding the principal aspects of a recapitalization of the Companies (the “Recapitalization”), as more fully described in the term sheet attached hereto as Schedule B(the “Term Sheet”, with the terms set forth therein being the “Recapitalization Terms”), which Recapitalization and Term Sheet are intended to form the basis of a plan of arrangement (the “Plan”), under the Companies’ Creditors Arrangement
